ALPS ETF TRUST Sprott BUZZ Social Media Insights ETF (NYSE Arca: BUZ) (the “Fund”) SUPPLEMENT DATED AUGUST 17, 2016 TO THE PROSPECTUS AND SUMMARY PROSPECTUS DATED APRIL 19, Effective August 18, 2016, the second and third paragraphs of the “Principal Investment Strategies” section of Fund’s prospectus and summary prospectus are hereby replaced with the following: The Underlying Index is compiled by the Index Provider. In order to be eligible for inclusion in the Underlying Index’s Index Universe, a company’s stock must be traded on one or more major U.S. exchanges, have a minimum market capitalization of at least $5 billion, and have a 3 month minimum average daily trading volume of $1 million. All equity securities meeting the above criteria and satisfying the minimum number of mentions requirement are selected for inclusion in the Index Universe.
